                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )
             v.                                     )          Case No. 19-CR-162-JED
                                                    )
CARNELL LOVETTE MATTHEWS,                           )
                                                    )
               Defendants.                          )

                                     OPINION AND ORDER


       The Court has for its consideration the Motion to Suppress (Doc. 19) of Defendant Carnell

Matthews, who is charged with enticing a minor and receiving child pornography. (See Doc. 23).

Both charges stem from messages that Mr. Matthews allegedly exchanged with “MV,” a 16-year-

old girl, via social media during a five-hour period beginning April 30, 2019, and ending about

12:30 a.m. the next morning. Mr. Matthews seeks to suppress statements he made to Broken Arrow

Police Department detectives when they questioned him about the exchange during a July 10

interview at his home. Although Mr. Matthews signed a form waiving his Miranda rights prior to

questioning, he claims that the waiver and subsequent statements were not given voluntarily, so

anything he told to police during the interaction should be barred at trial.

       Where the voluntariness of a confession is in question, the defendant is entitled to a hearing in

which the underlying factual issues and the voluntariness of his confession are actually and reliably

determined. Jackson v. Denno, 378 U.S. 368, 380 (1964); see also 18 U.S.C. § 3501(a); United States v.

Janoe, 720 F.2d 1156, 1164 (10th Cir. 1983). Accordingly, the Court held a hearing on October 16, 2019,

during which the parties presented evidence related to the facts and circumstances surrounding Mr.

Matthews’s waiver and subsequent statements to police.
I.     Background and Summary of the Evidence

       On May 2, 2019, MV’s mother contacted the Broken Arrow Police Department to report

that her daughter had received sexually explicit messages from a teacher in the Broken Arrow

Public Schools system. Investigators subsequently subpoenaed records of the exchange from

Snapchat, the social media platform where the exchange occurred, and scheduled an interview

with Mr. Matthews for July 10 at the Broken Arrow police station. When he failed to show for the

interview, police obtained a warrant for his arrest, and detectives Ian Buchanan and Mark Carter

were deployed to Mr. Matthews’s residence in Tulsa to conduct the interview and execute the

warrant.

       According to Mr. Buchanan’s testimony, when he and Mr. Carter arrived, they spoke to

Mr. Matthews briefly at the front door and he agreed to speak with them in his home’s attached

garage, which was empty and open to the driveway. When the conversation turned to sensitive

matters, Mr. Buchanan said, the three moved to the driveway so as to be out of earshot of Mr.

Matthews’s stepchildren, who were inside. The tenor of the conversation was relaxed, according

to Mr. Buchanan, and Mr. Matthews never seemed like he was drunk. An audio recording, which

the government submitted to the Court but did not play during the hearing, captured the interaction,

beginning with the move to the garage. (See Doc. 30-2). The recording largely corroborates Mr.

Buchanan’s version of events.

       Mr. Matthews, whose testimony was the only evidence offered in support of his motion,

gave a similar account, though it differed in some material respects. He claimed, for example, that

on the day of the interview, he had been drinking since 7 a.m. By the time police arrived at about

2:15 p.m., he said, he had consumed a dozen pints of beer and a pint of whiskey. During the



                                                 2
interview, he said, he was so unsteady on his feet that he had to move from the garage to the

driveway so he could lean on a parked truck.1 The audio recording supports Mr. Buchanan’s

characterization of the interaction as amicable, but Mr. Matthews testified that one of the officers

raised his voice during the interview, causing him to feel threatened. Mr. Matthews further testified

that he understood the Miranda warning that the detectives gave him but did not understand why

police were questioning him.

       The events captured on the government’s audio recording can be summarized as follows:

After some brief chitchat, and without telling Mr. Matthews why he was being interviewed, one

of the detectives delivered the Miranda warning, reading from the Broken Arrow Police

Department’s standard Miranda notice and waiver form, which Mr. Matthews subsequently

signed.2 A detective asked Mr. Matthews if he was under the influence of drugs or alcohol, to

which Mr. Matthews responded, “I’ve been drinking.” “Do you feel drunk,” one of the detectives




1
        In the audio recording, one of the detectives can be heard offering to move the
conversation outside, but it is unclear what prompted the move.
2
        The form includes, and the detective read aloud, the required Miranda warnings. Mr.
Matthews was notified of his right to remain silent; warned that any statements could and would
be used against him; told of his right to consult an attorney before and during questioning; and told
of his right to a court-appointed attorney if he could not afford one. (See Doc. 30-2; Doc. 30-3).
Mr. Matthews was also read the following waiver statement:

       I have read the statement of my rights shown above. I understand what my rights
       are. I am willing to answer questions and make a statement. I do not want a lawyer
       present at this time. I understand and know what I am doing. No promises or threats
       have been made to me and no pressure of any kind has been used against me.

(Doc. 30-3).


                                                 3
asked. “No,” Mr. Matthews answered.3 Neither Mr. Matthews nor the detectives raised the issue

of his intoxication, or lack thereof, again.

       After they completed the Miranda process, the three proceeded to chat for several minutes

about Mr. Matthews’s role as a coach and his job with Broken Arrow Public Schools. Eventually,

Mr. Matthews asked the detectives why they wanted to talk to him. Rather than immediately

informing Mr. Matthews of the arrest warrant or the allegations against him, the detectives slow-

played the interview. At first, they simply asked him if he used the social media platform Snapchat

and, if so, what his username was. Mr. Matthews acknowledged using the app and said he had

done so under two usernames. In April, he said, someone had “jacked” his original account,4

forcing him to open a new one under a different username. Although he used Snapchat to

communicate with students, Mr. Matthews said, he did so only in service of his teaching duties.

       Here, the detectives began to put their cards on the table, telling Mr. Matthews that a

student had reported exchanging sexually explicit messages with him using the social media

platform. Confronted with the allegation, Mr. Matthews admitted to receiving nude photos from

MV and said that she and other students had, unsolicited, used Snapchat to send inappropriate

messages to him. Asked how he responded when MV sent him the photos on this occasion, Mr.

Matthews said, “I told her no. No. We can’t. We can’t do this.” That was untrue, the detectives

said. They had a log of the messages from Snapchat. Mr. Matthews then admitted to participating

willingly in the exchange and to sending photos of his genitals to MV. He had been drinking that

night, he said. When he had sobered up, he deleted the Snapchat account. The real reason he had




3
       Mr. Buchanan testified that he was trained to recognize behavior indicating intoxication
and had significant experience dealing with drunk individuals from his years working as a
patrolman. Mr. Matthews showed no signs of being drunk, according to Buchanan.
4
       I.e., someone else had hacked his account, taking control of it without his consent.
                                                4
abandoned the account was that he knew he should not have participated in the exchange, he said,

not the mysterious hack he had mentioned earlier.

       Shortly thereafter, the detectives told Mr. Matthews that they had a warrant for his arrest.

His reaction was muted: “Ok,” he said quietly. As the detectives put him in handcuffs, he said, “I

can’t believe this is happening.” After he had been placed in custody, Mr. Matthews asked whether

he could tell his stepchildren what was happening, inquired as to what the booking process would

entail, and helped the officers to unlock his phone and find his wife’s telephone number so they

could tell her of his arrest. During the drive to the jail, Mr. Matthews engaged in further small talk

with the officers and assured them that, when they searched his phone, they would find no images

or exchanges with other students.

II.    Legal Standards

       Mr. Matthews argues that his statements to police should be suppressed for two reasons.

First, he argues that his Miranda waiver was invalid because he was drunk when he signed it and,

at the time he did so, he did not know what they intended to ask him. Second, Mr. Matthews argues

that police violated his due process rights by extracting an involuntary confession.

       In order for a confession to be admissible under the Fifth Amendment, law enforcement

officers must inform the defendant of his Miranda rights and the defendant must knowingly,

intentionally, and voluntarily waive those rights. United States v. Smith, 606 F.3d 1270, 1276 (10th

Cir. 2010). A waiver is valid when it is “the product of a free and deliberate choice rather than

intimidation, coercion, or deception” and made with a full awareness of the nature of the rights

being abandoned and the consequences of abandoning them. Id. The mere fact that a person has

used drugs or alcohol will not overcome a showing that the defendant “was sufficiently in touch




                                                  5
with reality so that he knew his rights and the consequences of abandoning them.” United States

v. Augustine, 742 F.3d 1258, 1265 (10th Cir. 2014).

       Even if law enforcement officers have properly advised a defendant of his Miranda rights

and obtained a valid waiver, due process may nevertheless prohibit the admission of the

defendant’s inculpatory statements if they were not made voluntarily. United States v. Varela, 576

F. App’x 771, 775 (10th Cir. 2014). Ultimately, the validity of a Miranda waiver and the

voluntariness of a suspect’s statements turn on the same question: whether, given the totality of

the circumstances, the suspect’s will was “overborne.” Smith, 606 F.3d at 1276–77. The burden is

on the government to prove that a confession was made voluntarily. United States v. Muniz, 1 F.3d

1018, 1021 (10th Cir. 1993).

III.   Findings of Fact and Conclusions of Law

       The Court finds that Mr. Matthews voluntarily waived his Miranda rights. The

foundational claim for his argument to the contrary—that he was highly intoxicated when he

signed the waiver—is unworthy of credence. Although he testified that he had ingested twelve

pints of beer and a pint of whiskey prior to the interview, his behavior, as captured on the recording,

bore none of the hallmark signs of drunkenness. His speech was clear and un-slurred. He spoke at

a normal volume. He listened without interrupting. His responses were coherent and on topic. In

short, his demeanor was consistent with his statement to police that he did not “feel drunk.”

       Furthermore, Mr. Matthews was clearly capable of weighing the consequences of his

actions, a fact borne out by the piecemeal manner in which he admitted to the alleged misconduct.

Mr. Matthews initially claimed that he only used the app for valid work purposes. When the

officers told him that MV had given them details about the conversation, he admitted to receiving

pictures from her but insisted that she had sent them unsolicited and that he had told her to stop.



                                                  6
When the detectives told him that they knew this to be untrue because they had a copy of the text

messages, Mr. Matthews again changed tack, conceding that he had been a willing participant in

the exchange but assuring the detectives that he had renounced further contact with the girl. At

each stage of the interview, Mr. Matthews’s admissions came only after the detectives had revealed

how much they already knew. This demonstrates both an awareness of the danger that he was in

and an effort to mitigate his potential liability. It is not the behavior of a drunk who accidentally

spills the beans.

        Finally, and most significantly, Mr. Matthews himself testified that he was not so drunk

that he did not understand the Miranda warnings he received. It is immaterial that, at the time Mr.

Matthews chose to waive his Miranda rights, he claims not to have known why the detectives

wanted to interview him. He has cited no authority to support the proposition that a defendant must

know the details of the allegations against him before he can validly waive his Miranda rights.

Moreover, Mr. Matthews appears to have understood the purpose of the interview from the

beginning. Before the detectives ever broached the subject of his alleged Snapchat exchange, Mr.

Matthews fabricated the tale of his account being hacked. Such a preemptive excuse only makes

sense if he already knew the nature of the questions the detectives intended to ask him.

        With respect to Mr. Matthews’s due process argument, he has provided no evidence that

his will was overborne by the circumstances of his interrogation. He was interviewed in a familiar

environment. The conversation lasted less than a half hour. And the tenor of the conversation was,

at all times captured by the recording, amicable. Moreover, the claim that he was drunk during the

interview lacks even the feeblest of evidentiary support. Mr. Matthews has offered no evidence to

corroborate his testimony regarding the staggering quantity of alcohol he supposedly consumed in

the hours leading up to the interview. If he did drink as much as he claims, the audio recording



                                                 7
shows that it had no effect on his ability to reason or speak coherently. Having considered the

totality of the circumstances, the Court finds that his statements to police were made voluntarily.

III.   Conclusion

       For the reasons explained above, the Court finds that Mr. Matthews knowingly,

intelligently, and voluntarily waived his Miranda rights. The Court further finds that his

subsequent statements to police were made voluntarily, in accordance with the requirements of

due process. Mr. Matthews’s Motion to Suppress is therefore denied.

       SO ORDERED this 21st day of October, 2019.




                                                 8
